Citation Nr: 1825787	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-37 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to allergic rhinitis.


REPRESENTATION

Veteran represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1986 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for obstructive sleep apnea, contending that his obstructive sleep apnea had an onset in service, is related to service, or is secondary to his service-connected allergic rhinitis.

The Veteran underwent VA examination in relation to his obstructive sleep apnea service connection claim in August 2014.  The VA examiner noted the Veteran's 2011 diagnosis of obstructive sleep apnea.  The VA examiner opined that the Veteran's obstructive sleep apnea is not at least as likely as not incurred in or caused by service.  The VA examiner explained that sleep-related medications noted in the Veteran's service treatment records are related to the Veteran's military job as a pilot, poor sleep habits, and stress-related insomnia rather than sleep apnea.  The VA examiner further explained that sleep apnea symptoms were not documented in the Veteran's service treatment records or in the August 2009 VA examination, conducted two months after service.  However, the VA examiner relied on the lack of documentation in service treatment records and a general VA examination and failed to address statements indicating the Veteran experienced symptoms consistent with sleep apnea during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran's spouse, a registered nurse, indicated that the Veteran had restless sleep, snoring, and breathing problems consistent with sleep apnea for years prior to separation from service, that the condition worsened, and that he eventually underwent a sleep study.  During the VA examination, the Veteran reported that when he lodged with other service members during service (such as during deployments) he was told that he snored during his sleep.  The Veteran also reported that his wife used to wake him up at night during service because he snored and/or stopped breathing.  The Veteran reported that he started to feel tired during the day during his last several years of service.  The Veteran reported that he did not seek official treatment for his symptoms in order to avoid a problem with his flying status.  

The Veteran's representative cited an article noting that obstructive sleep apnea is often not recognized and treated properly.  As to secondary service connection, the VA examiner noted that respiratory congestion related to the Veteran's rhinitis can contribute toward poor sleep but not sleep apnea.  However, the VA examiner did not specifically opine as to whether the Veteran's rhinitis caused or aggravated the Veteran's sleep apnea.  As the VA examiner failed to address reports of symptoms in service, and failed to adequately address the Veteran's secondary service connection claim, remand is appropriate in order to obtain additional medical opinion.

In addition, the Veteran's claims file is missing relevant medical records.  The August 2014 VA examiner noted an August 2011 sleep study conducted at VA medical center and interpreted by Precision Diagnostics, June 2010 and June 2011 annual examinations conducted at Ellsworth Air Force Base, and treatment for the Veteran's respiratory issues at Ellsworth Air Force Base.  While on remand, these records and any other pertinent federal and private treatment records should be obtained.

The Board notes that correspondence was received from the Veteran in August 2015.  However, the August 2015 correspondence in the Veteran's claims file appears incomplete.  If the Veteran's statement was longer than one page, the Veteran should resubmit the correspondence for consideration.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ensure that the claims file contains a complete copy of his August 2015 correspondence.

2.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claim, to include any additional records from Precision Diagnostics.

3.  Obtain any additional federal treatment records, to include the August 2011 VA sleep study, June 2010 and June 2011 annual examinations from Ellsworth Air Force Base, and treatment for the Veteran's respiratory issues from Ellsworth Air Force Base.

4.  After associating any outstanding records with the claims file, obtain a VA medical opinion to determine whether the Veteran's obstructive sleep apnea is related to service or to his service-connected allergic rhinitis.  The electronic claims file should be made available to and be reviewed by the opinion provider.  

The VA examiner should opine as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's obstructive sleep apnea: (a) had an onset in service; (b) is otherwise related to service; or (c) is related to or aggravated by the Veteran's service-connected allergic rhinitis.  

In so opining, the opinion provider should consider all pertinent medical and lay evidence including the description given by the Veteran's spouse.  

The Veteran's spouse, who is a registered nurse, indicated that the Veteran had restless sleep, snoring, and breathing problems consistent with sleep apnea for years prior to separation from service, that the condition worsened, and that he eventually underwent a sleep study.  During the August 2014 VA examination, the Veteran reported that when he lodged with other service members during service (such as during deployments) he was told that he snored during his sleep.  The Veteran also reported that his wife used to wake him up at night during service because he snored and/or stopped breathing.  The Veteran reported that he started to feel tired during the day during his last several years of service.  The Veteran reported that he did not seek official treatment for his symptoms in order to avoid a problem with his flying status.  The Veteran's representative cited an article noting that obstructive sleep apnea is often not recognized and treated properly.  

The opinion provider should comment on the above and set forth the complete rationale for all opinions.  

If a medical examination is necessary to provide a response to the questions above, such should be scheduled.

5.  After completing the above, and any other development deemed appropriate, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

